PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,585,092
Issue Date: 19 Nov 2013
Application No. 12/456,913
Filing or 371(c) Date: 24 Jun 2009
Attorney Docket No. None 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed January 16, 2021.  

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

As a preliminary matter, two documents were received on January 16, 2021: an unexecuted copy of form PTO/SB/66 and a three-page petition.  Since the former has not been signed, it cannot be  considered, per 37 C.F.R. § 1.33(b).

The application from which this patent issued matured into U.S. patent number 8,585,092 on November 19, 2013.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on November 19, 2017, with no payment received.  Accordingly, the patent expired on November 19, 2017 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

Requirement (2) has been satisfied.  

Requirement (1) and (3) have not been satisfied.

Regarding the first requirement, the maintenance fee has not been received, and the undersigned has not located an authorization to charge this required fee to any Deposit Account.  

Regarding the third requirement, first, the petition lacks the required statement of unintentional delay: Petitioner has included a statement on the second page of the three-page petition that refers to 37 C.F.R. § 1.137(a), which is not applicable to a patent that has expired for failure to timely submit the maintenance fee.

Second, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is a registered practitioner who has signed this petition as “Attorney for Applicant.”  He is also one of two joint inventors.  With this petition, Petitioner has asserted that he and his co-inventor “in building prototypes and promoting the product … ran out of budget” and therefore the maintenance fee was not submitted.  However, “with every day that goes by, the window of opportunity to exploit the patent … becomes shorter … [w]e therefore, decided that having spent and invested time and money to obtain the patent, we do not wish to allow the patent to be prematurely expired.  We want to recoup our investment with the limited time left before the expiration of the date of the patent.”

Regarding the failure to submit the maintenance fee in a timely manner, Petitioner has stated that he and his co-inventor “ran out of budget.”  It is not clear whether this means

 the two joint inventors did not have the money for the maintenance fee when it was due, or 
 they decided they had spent enough money on the subject matter of this patent and decided against submitting the maintenance fee.

Both Petitioner and his co-inventor must address this on renewed petition.



Petitioner and his co-inventor lacked the required money until shortly before the petition was filed on January 16, 2021, or 
They possessed the required funds, were initially of the mindset that they had spent enough money on the subject matter of this patent, and later changed their minds and determined that they would be in a better position with the patent reinstated.

Both Petitioner and his co-inventor must address this on renewed petition.

It follows that this petition must be DISMISSED.

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  

The period of delay Petitioner and his co-inventor must address begins with the expiration of this patent at midnight on November 19, 2017 and ends on the date on which the 3½-year maintenance fee is submitted to the USPTO. 

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply